         Case 1:20-cv-01511-NBF Document 7 Filed 12/14/20 Page 1 of 1




          In the United States Court of Federal Claims
                                          No. 20-1511C
                                   (Filed: December 14, 2020)


                                             )
 KERRON OTIS,                                )
                                             )
               Pro Se Plaintiff,             )
                                             )
 v.                                          )
                                             )
 THE UNITED STATES,                          )
                                             )
                      Defendant.             )
                                             )


                                          O RDER

       On November 6, 2020, the court issued an order calling for pro se plaintiff Kerron
Otis to either submit a completed application to proceed in forma pauperis or pay the fee
required to file his complaint within thirty (30) days. ECF No. 6 (copy attached). The
order provided that failure to comply would result in the dismissal of this case for failure
to prosecute.

        A review of court records indicates that, as of this date, Mr. Otis has failed to
either submit a completed application to proceed in forma pauperis or pay the fee
required to file his complaint as directed. Accordingly, the above captioned case is
DISMISSED without prejudice for failure to prosecute under Rule 41(b) of the Rules of
the United States Court of Federal Claims. The Clerk is directed to enter judgment
accordingly.

       IT IS SO ORDERED.



                                                           s/Nancy B. Firestone
                                                           NANCY B. FIRESTONE
                                                           Senior Judge
